2014 UT App 261
_________________________________________________________

               THE UTAH COURT OF APPEALS

    STATE OF UTAH, IN THE INTEREST OF C.H., A PERSON UNDER
                    EIGHTEEN YEARS OF AGE.


                             C.C.,
                           Appellant,
                               v.
                         STATE OF UTAH,
                           Appellee.

                       Per Curiam Decision
                         No. 20140835-CA
                     Filed November 14, 2014

       Third District Juvenile Court, Salt Lake Department
               The Honorable Christine S. Decker
                           No. 1087762

             James D. Smith, Attorney for Appellant

  Sean D. Reyes and John M. Peterson, Attorneys for Appellee

                Martha Pierce, Guardian ad Litem

  Before JUDGES GREGORY K. ORME, J. FREDERIC VOROS JR., and
                     JOHN A. PEARCE.


PER CURIAM:

¶1      C.C. (Mother) appeals the order terminating her parental
rights to C.H. We affirm.

¶2     “[I]n order to overturn the juvenile court’s decision, the
result must be against the clear weight of the evidence or leave the
appellate court with a firm and definite conviction that a mistake
has been made.” In re B.R., 2007 UT 82, ¶ 12, 171 P.3d 435 (citation
                             In re C.H.


and internal quotation marks omitted). We “review the juvenile
court’s factual findings based upon the clearly erroneous
standard.” In re E.R., 2001 UT App 66, ¶ 11, 21 P.3d 680. A finding
of fact is clearly erroneous when, in light of the evidence
supporting the finding, it is against the clear weight of the
evidence. See id. Therefore, “[w]hen a foundation for the court’s
decision exists in the evidence, an appellate court may not engage
in a reweighing of the evidence.” In re B.R., 2007 UT 82, ¶ 12.

¶3      The juvenile court concluded that several grounds
supported termination of Mother’s parental rights. Pursuant to
Utah Code section 78A-6-507, the finding of a single enumerated
ground will support the termination of parental rights. See Utah
Code Ann. § 78A-6-507 (LexisNexis 2012). Therefore, it is sufficient
if the evidence supports any of the grounds for termination found
by the juvenile court. The court found that Mother abandoned her
child, see id. § 78A-6-507(1)(a) and that Mother was an unfit or
incompetent parent, see id. § 78A-6-507(1)(c). The court further
found, pursuant to Utah Code section 78A-6-507(1)(d), that (1)
C.H. had been in an out-of-home placement under the supervision
of the juvenile court and the Division of Child and Family Services
(DCFS), (2) she “substantially neglected, willfully refused, or has
been unable or unwilling to remedy the circumstances that caused
the [child] to be in an out-of-home placement,” and (3) “there is a
substantial likelihood that [Mother] will not be capable of
exercising proper and effective parental care in the near future.” See
id. § 78A-6-507(1)(d)(i), (ii),(iii). The court also found that Mother
failed in her parental adjustment, see id. § 78A-6-507(1)(e), and that
she made no serious effort to support or communicate with her
child, eliminate the risk of abuse or neglect, or avoid being an unfit
parent, see id. § 78A-6-507(1)(f). The court found that it was in
C. H.’s best interests that parental rights be terminated, and further
found that the DCFS had made reasonable efforts, without success,
to reunify Mother with her child.




20140835-CA                       2                2014 UT App 261
                            In re C.H.


¶4     In her petition on appeal, Mother does not challenge the
juvenile court’s findings on the grounds for termination that she
abandoned her child, failed in her parental adjustment and made
no serious effort to support or communicate with her child. Any
one of the unchallenged grounds is sufficient to establish grounds
for termination of parental rights.

¶5     Mother also challenges the best interests findings, but she
does not demonstrate that any of the findings lack adequate
support. C.H. had been in the same placement since his August
2013 removal, living there for roughly a third of his life. The
caseworker testified that C.H. was integrated and bonded into the
family. He is loved and well cared for, and the foster parents wish
to adopt him. The finding that it is in C.H.’s best interests is
supported by the evidence in the record.

¶6    Because “a foundation for the court’s decision exists in the
evidence,” we affirm the juvenile court’s order terminating
Mother’s parental rights. See In re B.R., 2007 UT 82, ¶ 12.




20140835-CA                     3                2014 UT App 261